DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the Amendment filed on 6/14/2021 and is a response to said Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-14, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the instance of content" in line  7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-9, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers, US 20120235357 (Chambers) in view of Kehoe, US 20160104352 (Kehoe) and Fishkov et al., US 20190043378 (Fishkov) and Osvald et al., US 20130079075 (Osvald) and Borst et al., US 20110165939 (Borst) Regarding Claim 1. Chambers discloses a method comprising: 
providing, by an in-content challenge platform, a client application of the in-content challenge platform to a user for installation on a client device of the user (Abstract, para 6, 19, 22, 25-27. Users run the applications for implementing the in-content challenge platform on client devices such as computer and smart phones. Applications being implemented are interpreted as being installed on a client device.) the client application allowing the user to access a plurality of in-content challenges (Abstract, para 6, 27-31. Players can take part in challenges in which they are provided with a list of challenges. For example, if the player is playing an RPG-type game, the player is provided with content related challenges.); 

responsive to receiving a user selection, determining (para 16, 29. Players make input selections which can be done so via touch screen. A graphical user interface that would allow for a player to use touch as an input on a touchscreen is interpreted as utilizing icons. For example, a touchscreen displaying a keyboard would have icons that represents the letters of a physical keyboard as means for player input.), by the in-content challenge platform, a plurality of available in-content challenges based on the content type of the instance of content and characteristics of the user matching an in-content challenge criteria associated with each in-content challenge, each in-content challenge corresponding to engagement of the user with the instance of content (para 16, 29, 31-36. When the player requests a challenges such as making input via a graphical interface such as a touch screen, certain criteria can be used for providing the challenges such as age level or difficulty); 
providing, by the in-content challenge platform via the client application, the plurality of available in-content challenges for display to the user (para 39-41. The player is provided with a list of challenges to complete);

While Chambers discloses of a graphical interface that is responsive to player selection in which players can make inputs such as via the use of a touch screen (para 16) which would provide a list of in-content challenges responsive to such user selection (Abstract, para 6), Chambers failed to disclose the user selection being based on a user’s selection of an icon.	
	However, Kehoe disclose that when it comes to providing a list of challenges to users, such listings can be provided as a result of selecting an icon (para 87) as it can provide an improved game system in which user can compete with others (para 5) as provide deeper user engagement (para 40).
	Therefore, it would obvious to one of ordinary skill in the art before the effective filing date to incorporate Kehoe’s teachings as it can provide an improved game system in which user can compete with others as provide deeper user engagements taught by Kehoe. 
	While Chambers is directed towards providing players with in-content challenges, Chambers failed to teach each in-content challenge is provided by the in-content challenge platform in connection with an instance of content provided by a third-party content provider computing system.

	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Fishkov’s teachings with Chambers and Kehoe because it will help provide incentives towards users in achieving an object as taught by Fishkov.
	While Chambers teaches displaying the in-content challenge platform via the client application (Abstract, para 6), Chambers failed to teach where the plurality of available in-content challenges for display to the user is in an overlay menu on the client device over the instance of content.
	However, Osvald teaches of a system in which players can choose the content to consume (Fig 1, 3, elem 130; para 34. Players can choose from a plurality of games in which content related to the games is provided on games place, elem 110) wherein player can be provided with an overlay menu over the instance of content of a plurality of challenges related to the consumed content (Fig 9a-9b, 14; para 62. When a player chooses to consume content such as playing FrontierVille, the player is provided with 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Osvald’s teachings as it provides users with incentives towards completing such challenges as taught by Osvald.
	While the combination of Chambers and Kehoe and Fishkov and Osvald disclose receiving the indication that the user initiated the session to consume the instance of content (Chambers: Fig 3, Abstract, para 6, 27-37), the combination failed to disclose responsive to receiving the indication, causing an overlay icon to be displayed while the user is in a game menu of the multiplayer video game.
However, Chambers does disclose the system is directed towards providing players with a list of challenges similar to that of a scavenger hunt (para 31-32).
Furthermore, Borst does disclose providing players with a game menu wherein players can opt to make a selection and is then provided with another menu of possible challenges to complete wherein such challenges can be that of scavenging for item (Fig 11, para 67-69) as it provides users with user generated content challenges in which to other users can partake (para 7).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Borst’s teachings with Chambers because it provides users with user generated content challenges in which to other users can partake as taught by Borst. To further elaborate, Chambers and Kehoe and Fishkov and Osvald are interpreted as teaching of a virtual game in which players can choose via touchscreen inputs to take on challenges/tasks via selection of an icon in the form of in-

Regarding Claim 2. Chambers and Kehoe and Fishkov and Osvald and Borst disclose the method of claim 1. Osvald further disclsoes providing, by the in-content challenge platform via the client application, user progress toward the win condition in a display layer over the instance of content. (Osvald: Fig 9a-10b).

Regarding Claim 6. Chambers and Kehoe and Fishkov and Osvald and Borst disclose the method of claim 1, further comprising: Fishkov further discloses receiving, by the in-content challenge platform, in-content challenge criteria from a plurality of sponsor computing systems to generate the plurality of in-content challenges (Fishkov: Fig 1, elem 110. para 10-11, 13-14, 17-21, 34, 47. Servers for providing challenges are interpreted as a plurality of sponsor computing systems. Furthermore, the parents of the user can also be interpreted as sponsors since they keep track of the child users’ progress and provide awards based on how well their child does.); and generating, by the in-content challenge platform, the plurality of in-content challenges (Chambers: Abstract, para 6, 27-31).  

Regarding Claim 8. Chambers and Kehoe and Fiskov and Osvald and Borst disclose the method of claim 1, Fishkov further discloses wherein the third-party content provider computing system providing the instance of content is a game developer, a media service provider, an application developer, video production company, or an individual user (para 14. Microsoft is a game developer, media service provider, and application developer.).    

Regarding Claim 9. Chambers and Fishkov and Osvald and Borst disclose the method of claim 1. Fishkov further discloses receiving, by the in-content challenge platform, a registration request from the user to register with the in-content challenge platform and to perform in-content challenges (para 16-19, 25. Parents and child register their respective accounts. When the child logs into the application, the child is presented with challenges to complete.), the registration request including a form with the characteristics of the user (para 18-19, 27-28, 36); and generating, by the in-content challenge platform, a user profile for the user (para 18-19. User accounts are created that have data such preferences and characteristics pertaining to the users.).

Regarding Claim 25. Chambers and Kehoe and Osvald and Fishkov and Borst disclose the method of claim 1. Chambers and Fishkov disclose wherein the user and a second user playing the multiplayer video game (Chambers: para 21, 29-30. Multiple players play together over .  

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers, US 20120235357 (Chambers) and Kehoe, US 20160104352 (Kehoe) and Fishkov et al., US 20190043378 (Fishkov) and Osvald et al., US 20130079075 (Osvald) and Borst et al., US 20110165939 (Borst), as applied to the claims above, and in further view of Bryant, III et al., US 20160034936 (Bryant)
Regarding Claim 4. Chambers and Kehoe and Fishkov and Osvald and Borst disclose the method of claim 1, Fishkov further discloses wherein the user is a registered user of the in-content challenge platform with a user profile at the in-content challenge platform (Fishkov: para 17-18).
Chambers and Fishkov and Osvald and Borst failed to disclose wherein at least one of the other users playing the multiplayer video game over the network are not registered users of the in-content challenge platform.  
However, Osvald does disclose inviting friends via social networking (para 45, 68).
Furthermore, Bryant discloses of a social gaming referral system (Abstract, para 12) that when it comes to social networking, there are users that are not registered 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Bryant’s teachings with Chambers and Fishkov and Osvald because in order to incentivized to refer other individuals to join the referral social network as taught by Bryant. In other words, since Osvald is directed towards a social networking gaming system which promotes inviting other users of social networks, and Bryant teaches that members of social networks can be guests and are not registered, the combination of Chambers and Kehoe and Fishkov and Osvald and Borst with Bryant is interpreted as teaching wherein at least one of the other users of the third-third party system playing the game over the network are not registered users of the in-content challenge platform because not all members of a social network system are registered which means social networking members invited via Osvald’s teachings for playing the in-game challenge may actually be guests of the social network and therefore not actually registered.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers, US 20120235357 (Chambers) and Kehoe, US 20160104352 (Kehoe) and Fishkov et al., US 20190043378 (Fishkov) and Osvald et al., US 20130079075 (Osvald) and Borst et al., US 20110165939 (Borst) and Bryant, III et al., US 20160034936 (Bryant), as applied to the claims above, and in further view of Kroeckel et al., US 20090048010 (Kroeckel)

	Chambers and Kehoe and Fishkov and Osvald and Bryant failed to disclose wherein the prize associated 3436341/44768/FW/11066507.1with the win condition for the user is different relative to the at least one additional user; wherein the prize can based at least in part on availability of the prize at a location of the user relative to the at least one additional user.
	However, Kroeckel teaches of gaming system that keeps track of player (para 23) that provides reward offer system in which user locations can be taken into consideration in order to determine prizes to be given to said users (Abstract, para 394) wherein such rewards can be from third-parties (para 110) wherein such prizes can be in the form of merchandise and not cash to meet jurisdictional requirements (para 134).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kroeckel’s teachings with Chambers and Kehoe and Fishkov and Osvald and Borst and Bryant as it can be used to meet jurisdictional requirements as taught by Kroeckel.
	To further elaborate, since prizes to be given to be users are based on availability and user location, this is interpreted as the location of one user being taken into consideration for providing a prize. In this case, if a user is on one location and the additional user in another location, this means that the prize to one user at one location 
	Furthermore, since prize availability is also taken into consideration and not just user location, this interpreted as prizes being different to the respective users based on prize availability. In this case, this is interpreted as teaching wherein a prize at the first location is not available at the second location of the second user and would therefore be different.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers, US 20120235357 (Chambers) in view of Kehoe, US 20160104352 (Kehoe) and Borst et al., US 20110165939 (Borst)
Regarding Claim 12. Chambers discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to: 
receive, via a client application installed on a client device of a user, an indication that the user initiated a session to play a multiplayer video game with a plurality of other users over a network (Fig 3, Abstract, para 6, 19, 27-37. A role playing game is a multiplayer game that can be played over a network.).
responsive to receiving a user selection, determine a plurality of available in-game challenges based on the multiplayer video game and characteristics of the user 
provide, via the client application, the plurality of available in-game challenges for display to the user on the client device (para 39-41);  
3636341/44768/FW/11066507.1responsive to receiving a selection from the user to an available in-game challenge, initiate the in-game challenge, the in-game challenge including a win condition that can be achieved by the user playing the multiplayer video game and a prize for at least meeting the win condition (para 31-32); and responsive to determining that the user at least meets the win condition, providing a prize for at least meeting a win condition (para 31-32. Points are interpreted as a prize for meeting a win condition.).
	While Chambers discloses of a graphical interface that is responsive to player selection in which players can make inputs such as via the use of a touch screen (para 16) which would provide a list of in-content challenges responsive to such user selection (Abstract, para 6), Chambers failed to disclose the user selection being based on a user’s selection of an icon.	
	However, Kehoe disclose that when it comes to providing a list of challenges to users, such listings can be provided as a result of selecting an icon (para 87) as it can provide an improved game system in which user can compete with others (para 5) as provide deeper user engagement (para 40)

While Chambers disclose receiving the indication that the user initiated the session to consume an instance of content (Fig 3, Abstract, para 6, 27-37), Chambers failed to disclose responsive to receiving the indication, causing an overlay icon to be displayed while the user is in a game menu of the multiplayer video game.
However, Chambers does disclose the system is directed towards providing players with a list of challenges similar to that of a scavenger hunt (para 31-32).
Furthermore, Borst does disclose providing players with a game menu wherein players can opt to make a selection and is then provided with another menu of possible challenges to complete wherein such challenges can be that of scavenging for item (Fig 11, para 67-69) as it provides users with user generated content challenges in which to other users can partake (para 7).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Borst’s teachings with Chambers and Kehoe because it provides users with user generated content challenges in which to other users can partake as taught by Borst. To further elaborate, Chambers and Kehoe are interpreted as teaching of a virtual game in which players can choose to take on challenges/tasks via selection of an icon in the form of in-content challenges similar to that of scavenger hunts. Borst teaches that players can be provided with a game menu, similar to a home screen, in which players are provided icons in which to choose from to select in-content 
Regarding Claim 21. Chambers discloses a computer system comprising: 
a processor (Fig 1, elem 102); and 
8a non-transitory computer-readable storage medium comprising instructions that, when executed by the processor, cause the processor to: 
receive, via a client application installed on a client device of a user, an indication that the user initiated a session to play a multiplayer video game with a plurality of other users over a network (Fig 3, Abstract, para 6, 17, 27-37); 
responsive to receiving a user selection, determine a plurality of available in-game challenges based on the multiplayer video game and characteristics of the user matching an in-game challenge criteria associated with each in-game challenge (para 31-36), each in-game challenge corresponding to in-game achievements of the user within the multiplayer video game (para 32. Points are interpreted as achievements corresponding to the in-game challenges.); 
provide, via the client application, the plurality of available in-game challenges for display to the user on the client device (para 39-41); 
responsive to receiving a selection from the user of an available in-game challenge, initiate the available in-game challenge, the available in- game challenge including a win condition that can be achieved by the user playing the multiplayer video game and a prize for at least meeting the win condition (para 31-32); and 

	While Chambers discloses of a graphical interface that is responsive to player selection in which players can make inputs such as via the use of a touch screen (para 16) which would provide a list of in-content challenges responsive to such user selection (Abstract, para 6), Chambers failed to disclose the user selection being based on a user’s selection of an icon.	
	However, Kehoe disclose that when it comes to providing a list of challenges to users, such listings can be provided as a result of selecting an icon (para 87) as it can provide an improved game system in which user can compete with others (para 5) as provide deeper user engagement (para 40)
Therefore, it would obvious to one of ordinary skill in the art before the effective filing date to incorporate Kehoe’s teachings with Chambers as it can provide an improved game system in which user can compete with others as provide deeper user engagements taught by Kehoe. 
While Chambers teachings receiving the indication that the user initiated the session to consume the instance of content (Fig 3, Abstract, para 6, 27-37), Chambers failed to teach responsive to receiving the indication causing an overlay icon to be displayed while the user is in a game menu of the multiplayer video game.
However, Chambers does disclose the system is directed towards providing players with a list of challenges similar to that of a scavenger hunt (para 31-32).
Furthermore, Borst does disclose providing players with a game menu wherein players can opt to make a selection and is then provided with another menu of possible 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Borst’s teachings with Chambers and Kehoe because it provides users with user generated content challenges in which to other users can partake as taught by Borst. To further elaborate, Chambers is interpreted as teaching of a virtual game in which players can choose to take on challenges/tasks via selection of an icon in the form of in-content challenges similar to that of scavenger hunts. Borst teaches that players can be provided with a game menu, similar to a home screen, in which players can choose to select in-content challenges from such a menu, such as scavenger hunts, in which players are then provided with an overlay menu responsive to selection of such challenges. 

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers, US 20120235357 (Chambers) and Kehoe, US 20160104352 (Kehoe) and Borst et al., US 20110165939 (Borst) in further view of Osvald et al., US 20130079075 (Osvald)
Regarding Claim 13. Chambers and Kehoe and Borst disclose the non-transitory computer-readable storage medium of claim 12, but failed to disclose providing, via the client application, user progress toward the win condition in a display layer over the multiplayer video game.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Osvald’s teachings as it provides users with incentives towards completing such challenges as taught by Osvald.
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Osvald’s teachings with Chambers and Kehoe and Borst as it provides users with incentives towards completing such challenges for rewards as taught by Osvald.

Claims 14, 18, and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Chambers, US 20120235357 (Chambers) and Kehoe, US 20160104352 (Kehoe) and Borst et al., US 20110165939 (Borst) in view of Fishkov et al., US 20190043378 (Fishkov) 
Regarding Claim 14. Chambers and Kehoe and Borst disclose the non-transitory computer-readable storage medium of claim 12 but failed to disclose receiving in-game challenge criteria from a 
	However, Fishkov teaches of a video game system that teaches receiving in-game challenge criteria from a plurality of sponsor computing systems to 7generate the plurality of available in-game challenges (Fig 1, elem 110. para 10-11, 13-14, 17-21, 34, 47. Parents can be interpreted as the sponsors for providing in-game challenges.); and generate the plurality of available in-game challenges (ara 21, 26, 3) because it will help provide incentives towards users in achieving an objective (para 17).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Fishkov’s teachings with Chambers and Kehoe and Borst because it will help provide incentives towards users in achieving an object as taught by Fishkov.


Regarding Claim 18. Chambers and Kehoe and Borst disclose the non-transitory computer-readable storage medium of claim 12. Chambers further discloses wherein the user and a second user playing the multiplayer video game over the network (para 21, 29-30. Multiple players play together over a network.), wherein the user is located in a first location and the second user is located in a second location different from the first location, and wherein the user and the second user are simultaneously playing a same in-game challenge from different locations (para 2, 29-30. In a game, such as a role playing game or a 
	Chambers and Kehoe and Borst failed to disclose in which the users are registered.
	However, Fishkov discloses that for games in which users are presented with challenges, they are expected to be registered (para 6-19, 25) in which challenges presented can be personalized to the user by generating challenges based on the user profile for the registered user (para 18-19)
because it will help provide incentives towards users in achieving an objective (para 17).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Fishkov’s teachings with Chambers and Kehoe and Borst because it will help provide incentives towards users in achieving an object as taught by Fishkov.

Regarding Claim 22. 
Chambers and Kehoe and Borst disclose the computer system of claim 21. Chambers discloses wherein the user and a second user playing the multiplayer video game over the network (para 21, 29-30), wherein the user is located in a first location and the second user is located in a second location different from the first location, and wherein the user and the second user are simultaneously playing a same in-game challenge from different locations (para 2, 29-30. In a game, such as a role playing game or a scavenger hunt game in which players play as teams remotely, this is interpreted as multiple players playing at the same time from their respective locations.). 

	However, Fishkov discloses that for games in which users are presented with challenges, they are expected to be registered (para 6-19, 25) in which challenges presented can be personalized to the user by generating challenges based on the user profile for the registered user (para 18-19)
because it will help provide incentives towards users in achieving an objective (para 17).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Fishkov’s teachings with Chambers and Kehoe and Borst because it will help provide incentives towards users in achieving an object as taught by Fishkov.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers, US 20120235357 (Chambers) and Kehoe, US 20160104352 (Kehoe) and Borst et al., US 20110165939 (Borst)  and Fishkov et al., US 20190043378 (Fishkov) and in further view of Kroeckel et al., US 20090048010 (Kroeckel)
Regarding Claims 19-20. 
Chambers and Kehoe and Borst and Fiskov disclose the non-transitory computer-readable storage medium of claim 18, but failed to disclose wherein the instructions that, when executed by the processor, further cause the processor to: determine the prize associated with the available in-game challenge for the user based on the first location of the user; and determine a second prize associated with the available in-game challenge for the second user based on the second location of the user, wherein 
	However, Kroeckel teaches of gaming system that keeps track of player (para 23) that provides reward offer system in which user locations can be taken into consideration in order to determine prizes to be given to said users (Abstract, para 394) wherein such rewards can be from third-parties (para 110) wherein such prizes can be in the form of merchandise and not cash to meet jurisdictional requirements (para 134).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kroeckel’s teachings with Chambers and Kehoe and Borst and Fishkov as it can be used to meet jurisdictional requirements as taught by Kroeckel.
	To further elaborate, since prizes to be given to be users are based on availability and user location, this is interpreted as the location of one user being taken into consideration for providing a prize. In this case, if a user is on one location and another user is in another location, this means that the prize to one user at one location would be different than the prize to be offered to another player at another location. This is interpreted as teaching determining the prize for the user based on the first location of the user; and determine a second prize associated for the second user based on the second location of the user, wherein the prize and the second prize are different.
	Furthermore, since prize availability is also taken into consideration and not just user location, this interpreted as prizes being different to the respective users based on prize availability. In this case, this is interpreted as teaching wherein a prize at the first .

Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers, US 20120235357 (Chambers) and Kehoe, US 20160104352 (Kehoe) and Borst et al., US 20110165939 (Borst) and Fishkov et al., US 20190043378 (Fishkov), and in further view of Kroeckel et al., US 20090048010 (Kroeckel)
Regarding Claims 23-24. 
Chambers and Kehoe and Borst and Fishkov failed to disclose, wherein the instructions that, when executed by the processor, further cause the processor to: determine the prize associated with the available in-game challenge for the user based on the first location of the user; and determine a second prize associated with the available in-game challenge for the second user based on the second location of the user, wherein the prize and the second prize are different; wherein the prize at the first location is not available at the second location of the second user.
	However, Kroeckel teaches of gaming system that keeps track of player (para 23) that provides reward offer system in which user locations can be taken into consideration in order to determine prizes to be given to said users (Abstract, para 394) wherein such rewards can be from third-parties (para 110) wherein such prizes can be in the form of merchandise and not cash to meet jurisdictional requirements (para 134).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kroeckel’s teachings with Chambers 
	To further elaborate, since prizes to be given to be users are based on availability and user location, this is interpreted as the location of one user being taken into consideration for providing a prize. In this case, if a user is on one location and another user is in another location, this means that the prize to one user at one location would be different than the prize to be offered to another player at another location. This is interpreted as teaching determining the prize for the user based on the first location of the user; and determine a second prize associated for the second user based on the second location of the user, wherein the prize and the second prize are different.
	Furthermore, since prize availability is also taken into consideration and not just user location, this interpreted as prizes being different to the respective users based on prize availability. In this case, this is interpreted as teaching wherein a prize at the first location is not available at the second location of the second user and would therefore be different.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers, US 20120235357 (Chambers) and Kehoe, US 20160104352 (Kehoe) and Osvald et al., US 20130079075 (Osvald)  and Fishkov et al., US 20190043378 (Fishkov) and Borst et al., US 20110165939 (Borst), and in further view of Kroeckel et al., US 20090048010 (Kroeckel)
Regarding Claims 26-27. 

	However, Kroeckel teaches of gaming system that keeps track of player (para 23) that provides reward offer system in which user locations can be taken into consideration in order to determine prizes to be given to said users (Abstract, para 394) wherein such rewards can be from third-parties (para 110) wherein such prizes can be in the form of merchandise and not cash to meet jurisdictional requirements (para 134).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kroeckel’s teachings with Chambers and Kehoe and Fishkov and Osvald as it can be used to meet jurisdictional requirements as taught by Kroeckel.
	To further elaborate, since prizes to be given to be users are based on availability and user location, this is interpreted as the location of one user being taken into consideration for providing a prize. In this case, if a user is on one location and another user is in another location, this means that the prize to one user at one location would be different than the prize to be offered to another player at another location. This is interpreted as teaching determining the prize for the user based on the first location of the user; and determine a second prize associated for the second user based on the second location of the user, wherein the prize and the second prize are different.
.

 Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. Applicant states:
“Claim 1 is amended to recite limitations based on allowed claim 11. Therefore claim 1 is now allowable. Independent claims 12 and 21 are also allowable for the same reasons. The dependent claims incorporate the limitations of their respective independent claims and are therefore allowable. Examiner is requested to withdraw these rejections.”
	The Examiner disagrees. The amendment made are not the same in scope as the indicated allowable subject matter disclosed in the Non-Final Office Action filed on 4/14/2021. As a matter of fact, the amendments broadened the scope of the invention. In this case, there was no disclosure that “the menu is presented over a game lobby of the multiplayer video game, and wherein the icon is displayed in the display overlay while the user is in a game lobby waiting for other users to join a live match of the multiplayer video game.”. In this case, the disclosure of “a game menu” in lieu of a “lobby” is much broader in scope.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715